            Case 1:19-cv-00335-JGK D_ocument 18 Filed 12/06/19 Page 1 of 1

                   Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 East 42 nd Street, Suite 4510                                               Telephone: (212) 317-1200
New York, New York 10165                                                        Facsimile: (212) 317-1620




                                                                           December 6, 2019

BYECF
                                                                        USDC SONY
Honorable John G. Koeltl                                                DOCUMENT
United States District Court                                            ELECTRONICALLY Fil E[)
Southern District of New York                                           DOC#             ~ ·-.

500 Pearl Street, Courtroom 14A
New York, NY 10007
                                                                        DATE FILED:     ~.::.!l:t:1=~--
                            Re:     Jaime Vargas Espino et al. v. 525 Grand Street, LLC, et al.
                                    19-cv-335 (JGK)

Your Honor:

         This firm represents the Plaintiff in the above-referenced matter. Plaintiff writes jointly
with Individual Defendant's counsel to request an extension of the time to file pre-trial
documents. The deadline is December 6, 20,.19, and the parties respectfully request a 30 day
extension to file documents. The reason for this request is that while the parties have conferred
and exchanged preliminary information, the parties require additional time to discuss disposition
of this matter. Individual Defendant's counsel has stated his client has issues with his financial
ability to pay. And, the two Corporate Defendants have never appeared nor answered. This is
the first request for an adjournment.

         We thank the Court for its time and attention to this matter.

                                                      Respectfully submitted,

                                                      Isl Yolanda Rivero
                                                      Yolanda Rivero


cc:      Mark D. Herman, Esq. (via email and ECF)
         Attorneys for Defendant Alphonse Dipilato
                                                                              APPLICATION GRANTED
                                                                              ;.L~ED

                                                              I   cJ/qIr ~~4.                Koeltl: U.SD.J.



                           Certified as a minority-owned business in the State of New York
